                                              Case 4:21-cv-00402-KAW Document 9 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         HARDEEP LUTHRA, et al.,                          Case No. 21-cv-00402-KAW
                                   8                      Plaintiffs,                         ORDER TO SHOW CAUSE
                                   9                v.                                        Re: Dkt. No. 5

                                  10         UNITED STATES OF AMERICA,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             On January 21, 2021, Defendant filed a motion to dismiss. (Dkt. No. 5.) Pursuant to Civil
                                  14   Local Rule 7-3(a), Plaintiff’s opposition was due 14 days after the motion was filed, which was
                                  15   February 4, 2021.
                                  16             To date, Plaintiff has not filed an opposition or statement of non-opposition. Pursuant to
                                  17   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of
                                  18   points and authorities in opposition to any motion shall constitute consent to the granting of the
                                  19   motion.” (Judge Westmore’s General Standing Order ¶ 23.)
                                  20             Accordingly, Plaintiff is ordered, on or before February 16, 2021, to 1) file a consent or
                                  21   declination notice so that the Court can decide the motion or reassign the case to a district judge,
                                  22   2) file an opposition or statement of non-opposition to the pending motion, and 3) file a response
                                  23   to this order to show cause explaining why the opposition was not timely filed. Should an
                                  24   opposition be filed, Defendant may file a reply on or before February 23, 2021. The hearing on
                                  25   Defendant’s motion to dismiss is continued to March 18, 2021 at 1:30 p.m.
                                  26   ///
                                  27   ///
                                  28   ///
                                          Case 4:21-cv-00402-KAW Document 9 Filed 02/05/21 Page 2 of 2




                                   1          Failure to comply will result in the Court reassigning the case to a district judge with the

                                   2   recommendation that the case be dismissed.

                                   3          IT IS SO ORDERED.

                                   4   Dated: February 5, 2021
                                                                                             __________________________________
                                   5                                                         KANDIS A. WESTMORE
                                   6                                                         United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
